In a proceeding by a wife against her husband to compel support, the husband appeals from an order of the Domestic Relations Court of the City of New York, Family Court Division, Queens County, made December 6, 1961, denying his motion to vacate a prior order of said court, dated January 18, 1957, which continued its earlier order, made December 17, 1953, requiring him to pay $37 a week for the support of the wife and their infant child. Appeal dismissed, without costs, and without prejudice to any proceedings which the husband may deem proper, to vacate or modify the original order of December 17, 1953 on the basis of the decree of divorce subsequently obtained by him in the State of Nevada. The order appealed from is not a final order; only such an order is appealable (N. Y. City Dom. Rel. Ct. Act, § 58). Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.